Citation Nr: 0934759	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  09-20 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.

2.  Entitlement to an evaluation in excess of 20 percent 
disabling for diabetes mellitus.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
abnormal sperm and infertility associated with herbicide 
exposure.

4.  Entitlement to service connection for abnormal sperm and 
infertility associated with herbicide exposure.

5.  Entitlement to an initial evaluation in excess of 10 
percent disabling for peripheral neuropathy of the left lower 
extremity.

6.  Entitlement to an initial evaluation in excess of 10 
percent disabling for peripheral neuropathy of the right 
lower extremity.

7.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Kimberly Syfrett, Esq.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2007 and August 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The issues of entitlement to service connection for 
hypertension, to include as secondary to diabetes mellitus; 
entitlement to an evaluation in excess of 20 percent 
disabling for diabetes mellitus; entitlement to service 
connection for abnormal sperm and infertility associated with 
herbicide exposure; entitlement to an initial evaluation in 
excess of 10 percent disabling for peripheral neuropathy of 
the left lower extremity; entitlement to an initial 
evaluation in excess of 10 percent disabling for peripheral 
neuropathy of the right lower extremity; and entitlement to a 
TDIU due to service-connected disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In an August 2005 rating decision, the RO denied service 
connection for abnormal sperm and infertility associated with 
herbicide exposure.  The Veteran was notified of the decision 
and of his appellate rights in September 2005, but did not 
file an appeal.

2.  The evidence received subsequent to the August 2005 
rating decision is not duplicative or cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim for entitlement to service 
connection for abnormal sperm and infertility associated with 
herbicide exposure.


CONCLUSIONS OF LAW

1.  The RO's August 2005 decision denying service connection 
for abnormal sperm and infertility associated with herbicide 
exposure is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2008).

2.  The evidence received since the August 2005 RO rating 
decision is new and material, and the claim of entitlement to 
service connection for abnormal sperm and infertility 
associated with herbicide exposure, is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an August 2005 rating decision, the RO denied service 
connection for abnormal sperm and infertility associated with 
herbicide exposure finding that the condition was not one for 
which presumptive service connection was afforded and there 
was no evidence associating the condition with the Veteran's 
active service or with exposure to herbicides.  The evidence 
of record at the time of the August 2005 rating decision 
included the Veteran's service treatment records and 
treatment records from University Medical Center, Dr. L.G., 
and New York Medical College.

The Veteran did not file an appeal of the August 2005 rating 
decision and it became final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. §§3.104(a), 3.160(d), 
20.302(a), 20.1103.  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In cases such as this, where the claim is filed on or after 
August 29, 2001, under 38 C.F.R. § 3.156(a), evidence is 
considered "new" if it was not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  For the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Subsequent to the August 2005 rating decision, the Veteran 
submitted a statement from Dr. R.S., dated in March 2007.  
Dr. R.S. indicated that "[b]ecause of your exposure to Agent 
Orange, it is my opinion that your inability to father a 
child may very well be related to that, in light of your 
sparsity of medical problems, including non-insulin dependent 
diabetes, hypertension, and hypercholestorlemia."  The Board 
finds that this statement is both new and material.  The 
statement is new in that it was not associated with the 
claims folder at the time of the prior denial and it is 
material because it provides an indication that the Veteran's 
exposure to Agent Orange in service may be related to his 
current abnormal sperm and infertility.  In light of the 
basis for the RO's August 2005 determination, this evidence 
raises a reasonable possibility of substantiating the claim.  
Thus, the evidence is "new and material" under the 
provisions of 38 C.F.R. § 3.156(a), and the claim is 
reopened.

As the claim for service connection for abnormal sperm and 
infertility associated with herbicide exposure has been 
reopened the Board will not discuss whether proper notice 
regarding reopening was issued.


ORDER

New and material evidence having been received to reopen a 
claim of entitlement to service connection for abnormal sperm 
and infertility associated with herbicide exposure, the 
application to reopen that claim is granted.


REMAND

The Veteran seeks entitlement to service connection for 
hypertension, to include as secondary to diabetes mellitus; 
entitlement to an evaluation in excess of 20 percent 
disabling for diabetes mellitus; entitlement to an initial 
evaluation in excess of 10 percent disabling for peripheral 
neuropathy of the left lower extremity; entitlement to an 
initial evaluation in excess of 10 percent disabling for 
peripheral neuropathy of the right lower extremity; and 
entitlement to a TDIU due to service-connected disability.

The Veteran, via his representative, submitted new evidence 
in the form of medical records and written statements after 
the issuance of the statement of the case.  This evidence was 
received without a waiver of consideration by the agency of 
original jurisdiction, the RO.  In fact, the Veteran's 
representative requested in an accompanying letter that the 
claims be remanded to the RO for consideration.  The RO has 
not readjudicated the issues in light of the new evidence and 
has not issued a supplemental statement of the case (SSOC) 
subsequent to its receipt.

As a result of the foregoing, the Board cannot consider 
additional evidence without first remanding the case to the 
RO for initial consideration.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003); 38 C.F.R. §§ 19.37, 20.1304.

The Veteran seeks entitlement to service connection for 
abnormal sperm and infertility associated with herbicide 
exposure.  The Veteran's service personnel records reveal 
that the Veteran served in the Republic of Vietnam and, 
therefore, is presumed to have been exposed to herbicides.  
See 38 C.F.R. § 3.307(a)(6)(iii).  As noted above, in a 
statement submitted by the Veteran from Dr. R.S., dated in 
March 2007, it was noted that the Veteran's condition "may 
very well be" related to his exposure to Agent Orange.  
However, the Board notes that the word "may" is entirely 
speculative and does not create an adequate nexus for the 
purposes of establishing service connection.  Obert v. Brown, 
5 Vet. App. 30, 33 (1993) (physician's statement that the 
Veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (medical evidence which merely indicated that the 
alleged disorder "may or may not" exist or "may or may 
not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship).

To date, VA has neither afforded the Veteran an examination 
nor solicited a medical opinion as to the onset and/or 
etiology of his abnormal sperm and infertility associated 
with herbicide exposure.  Under 38 U.S.C.A. § 5103A(d)(2), VA 
must provide a medical examination and/or obtain a medical 
opinion when there is:  (1) competent evidence that the 
Veteran has a current disability (or persistent or recurrent 
symptoms of a disability); (2) evidence establishing that he 
suffered an event, injury or disease in service or has a 
disease or symptoms of a disease within a specified 
presumptive period; (3) an indication the current disability 
or symptoms may be associated with service; and (4) there is 
not sufficient medical evidence to make a decision.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

The Board notes that the Veteran is currently diagnosed with 
abnormal sperm and infertility and served in the Republic of 
Vietnam and, therefore, is presumed to have been exposed to 
herbicides.  In addition, there is evidence indicating that 
the Veteran's condition may be related to the Veteran's 
exposure to herbicides.  As such, the Board must remand this 
claim for the Veteran to be afforded a VA medical examination 
regarding the nature and etiology of his abnormal sperm and 
infertility.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any abnormal sperm and infertility found 
to be present.  The claims folder should 
be made available to and reviewed by the 
examiner.  All indicated studies and all 
findings should be reported in detail.  
The examiner should opine as to whether 
it is at least as likely as not (a 50 
percent or greater probability) that any 
abnormal sperm and infertility found to 
be present is related to or had its onset 
during service.  The examiner should 
further opine as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that any abnormal 
sperm and infertility found to be present 
is related to the Veteran's exposure to 
herbicides in service.  The rationale for 
all opinions expressed should be provided 
in a report.  

2.  The RO should readjudicate the claims 
on appeal in light of all pertinent 
evidence (to include that submitted 
directly to the Board) and all pertinent 
legal authority then in effect and issue 
the Veteran and his representative a 
SSOC.  After allowing an appropriate time 
for response, if one or more of the 
claims remains denied, the claim(s) 
should then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


